DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0168235 to Zhang et al.
In regards to claim 1, Zhang teaches an apparatus (Figures 1, 3, 4 & 6) comprising a substrate (310) having a substantially planar main surface, a plurality of photodiodes (336 / 460) 
	In regards to claim 5, Zhang teaches the plurality of in-line optical modulators is further waveguide-connected [0037, waveguide not shown] in the substrate to at least one second vertical-coupling element (430) to input light thereto.
	In regards to claim 6, although Zhang does not expressly teach one or more optical splitters between the at least one second vertical-coupling element and the in-line optical modulators, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided one or more optical splitters between the at least one second vertical-coupling element and the in-line optical modulators in order to provide additional signal lines and input/outputs for a more versatile final device.
	In regards to claim 9, Zhang teaches the photodiodes and the first vertical-coupling elements are arranged in a linear array along said main surface.

	In regards to claim 11, Zhang teaches top semiconductor surfaces of the photodiodes and top semiconductor surfaces of waveguide cores of the in-line optical modulators are located at approximately same vertical distance from said main surface.  (See Figure 13)
	In regards to claims 12 and 13, although Zhang does not expressly teach at least one of the in-line optical modulators comprises a Mach-Zehnder modulator or each of the in-line optical modulators comprises a sequence of end-connected Mach-Zehnder modulators, Mach-Zehnder modulators are readily available and commonly chosen modulators to alter the signal.  Furthermore, Mach-Zehnder modulators are found in planar waveguide technologies, which Applicant claims with its planar integrated optical device.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen at least one of the in-line optical modulators comprises a Mach-Zehnder modulator or each of the in-line optical modulators comprises a sequence of end-connected Mach-Zehnder modulators.
	In regards to claim 14, Zhang teaches a plurality of optical data receivers and a plurality of optical data modulators; and wherein each of the optical data receivers comprises a respective one of the photodiodes.
	In regards to claims 15-18, although Zhang does not expressly teach the photodiodes are buried in respective vias formed in the substrate, where the substrate comprises a base layer, an insulator layer, and a device layer arranged in a vertical stack; and wherein the vias penetrate the device layer and enter the insulator layer, the base layer comprises silicon; the insulator layer comprises silicon oxide; the device layer comprises silicon; and the photodiodes comprise .  
Claims 2-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0168235 to Zhang et al as applied to claim 1 above and in further view of U.S. Patent Application Publication 2017/0363823 to Mentovich et al and 2017/0123170 to Furuya.
In regards to claim 2, Zhang teaches all discussed above but fails to expressly teach a fiber assembly block having a substantially planar end surface fixedly attached to said main surface, the fiber assembly block including a plurality of optical fibers, a first subset of the optical fibers being configured to transmit the input light through said end surface to the photodiodes, a second subset of the optical fibers being configured to receive the output light through said end surface from the first vertical-coupling elements.  Zhang however teaches 
In regards to claim 3, Furuya teaches end segments of the optical fibers in the fiber assembly block are oriented with respect to said end surface at an angle that is different from 90 degrees. (17a [0080])
	In regards to claim 4, although Zhang in view of Mentovich and Furuya does not expressly disclose the fiber assembly block has end segments of at least 50 optical fibers, Furuya does teach the block to be modified to hold an additional number of fibers as required by the desired device.  Since increasing the number of optical fibers would increase the capacity of the device, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the fiber assembly block has end segments of at least 50 optical fibers.

	In regards to claim 8, although Zhang in view of Mentovich and Furuya does not expressly disclose the fiber assembly block has end segments of at least 100 optical fibers, Furuya does teach the block to be modified to hold an additional number of fibers as required by the desired device.  Since increasing the number of optical fibers would increase the capacity of the device, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the fiber assembly block has end segments of at least 100 optical fibers.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Reference B discusses a photonic integrated system with a fiber array block coupled to the system.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874